Citation Nr: 0610317	
Decision Date: 04/10/06    Archive Date: 04/26/06

DOCKET NO.  03-14 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date prior to January 26, 1983, 
for the grant of service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel
INTRODUCTION

The veteran served on active duty from November 1967 to 
August 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.

In February 2006, the veteran testified before the 
undersigned at a Travel Board hearing.  A transcript of this 
hearing is of record.  


FINDING OF FACT

The veteran did not submit a claim, either formal or 
informal, for service connection for PTSD (characterize as 
"war stress") prior to January 26, 1983. 


CONCLUSION OF LAW

The criterion for entitlement to an effective date prior to 
January 26, 1983, for the grant of service connection for 
PTSD is not met.  38 U.S.C.A. §§ 5101, 5107, 5110 (West 
2002); 38 C.F.R. §§ 3.151, 3.155, 3.157, 3.400 (2005). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The effective date for an award of service connection is 
governed by 38 U.S.C.A. § 5110(a), which states that, unless 
specifically provided otherwise, the effective date of an 
award based on an original claim, a claim reopened after 
final adjudication, or a claim for an increase of 
compensation, shall be fixed in accordance with the facts 
found, but shall not be earlier than the date of the receipt 
of the application therefor.  38 U.S.C.A. § 5110(a); 
38 C.F.R. § 3.400.  An exception to this general rule applies 
if a claim is received within one year from separation from 
service.  In that case, the effective date shall be the day 
following separation from service.  See 38 C.F.R. 
§ 3.400(b)(2).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a); 
38 C.F.R. § 3.151.  A "claim" or "application" is a formal 
or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit.  38 C.F.R. § 3.1(p).  An informal 
claim is any communication indicating an intent to apply for 
one or more benefits.  The benefit sought must be identified.  
38 C.F.R. § 3.155.  The mere presence of medical evidence of 
a disability does not constitute a claim; rather, the veteran 
must assert a claim either expressly or impliedly.  VA is not 
required to conjure up issues not raised by the claimant.  
Brannon v. West, 12 Vet. App. 32, 35 (1998).

In the present case, the veteran's informal claim for 
entitlement to service connection for PTSD was received by VA 
on January 26, 1983.  

Prior to January 26, 1983, the record reflects that the 
veteran was originally granted service connection for 
schizophrenia by a November 1970 rating decision; however, by 
a September 1978 rating decision, service connection for 
schizophrenia was severed.  This determination was affirmed 
by a June 1979 decision of the Board.  Thereafter, numerous 
attempts to reopen his claim for a nervous condition were 
made by and on behalf of the veteran; however, these claims 
were denied by the RO.  However, the claims file does not 
show that a claim for PTSD was received prior to January 26, 
1983, or that any claim for that benefit was previously 
denied.  

The Board acknowledges the veteran's contention and his 
belief that his award of service connection for PTSD should 
be effective prior to 1983, either back to the date of the 
rating decision severing service connection for schizophrenia 
or to the date following his separation from service.  
However, as noted above, VA regulations for establishing an 
effective date for an award of service connection require 
that the effective date of an award based on an original 
claim shall not be earlier than the date of the receipt of 
the application therefor.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400.  Simply stated, the veteran can not be awarded 
service connection for PTSD prior to the time he applies for 
service connection for PTSD.  No other issue is before the 
Board at this time. 

In the case at hand, there is no evidence of any 
communication from the veteran expressing a desire to apply 
for service connection for PTSD until January 26, 1983.  As a 
result, there is nothing in the record prior to January 26, 
1983, that can be construed as an application for service 
connection for PTSD.  Thus, there is no basis for awarding 
service connection for PTSD prior to January 26, 1983.  The 
June 1979 Board decision is not at issue in this case.

Again, the Board fully understands the veteran's contentions.  
However, the Board is bound by VA laws and regulations, and 
in the present case there is simply no legal basis for 
finding that an earlier effective date for PTSD is warranted.  
The provisions of 38 U.S.C.A. § 5107(b) have also been 
considered, but there is not such a state of approximate 
balance of the positive evidence with the negative evidence 
to otherwise warrant a favorable decision.

The Duty to Notify and the Duty to Assist

Notice, as required by the Veterans Claims Assistance Act of  
2000 (VCAA), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits and must:  (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  Pelegrini 
v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

The RO provided the appellant VCAA notice via a May 2001 
letter, which preceded the June 2002 rating decision.  
Moroever, by a January 2005 letter, VA clearly advised the 
veteran of the four elements required by Pelegrini II.  VA 
has also provided him every opportunity to submit evidence, 
argue for his claim, and respond to VA notices.  Accordingly, 
the VCAA notice was adequate and timely.

The Board is aware of the recent decision in Dingess v. 
Nicholson, No. 01-1917 (U.S. Vet. App. March 3, 2006) 
(Hartman, No. 02-1506) regarding notice requirements.  Based 
on a review of this decision, the Board finds no basis to 
remand these issues to the RO for additional development.  
Simply stated, based on the notice already provided to the 
veteran cited above, a further amended notice to the veteran 
would not provide a basis to grant this claim.  Moreover, 
neither the veteran nor his representative has made any 
showing or allegation that the content of the VCAA notice 
resulted in any prejudice to the veteran.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) (the appellant bears the 
initial burden of demonstrating VA's error in the 
adjudication of a claim and how that error was prejudicial).  

As discussed above, the Board finds that the RO has 
ultimately provided all notice required by § 5103(a).  
Therefore, any failure to make a specific request in the VCAA 
letter is non-prejudicial, harmless error.  Bernard v. Brown, 
4 Vet. App. 384, 392-94 (1993).  See Sutton v. Brown, 9 Vet. 
App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless 
error).  

The veteran's medical records are in the file and he has been 
afforded a Travel Board hearing before the undersigned 
Veterans Law Judge.  The appellant has not indicated that 
there are any outstanding records pertaining to his claim.  

Upon consideration of the foregoing, the Board finds that VA 
has satisfied its duties to notify and assist, and additional 
development efforts would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  



ORDER

The appeal to establish entitlement to an effective date 
prior to January 26, 1983, for the grant of service 
connection for PTSD is denied. 


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


